SUMMARY ORDER
Binder Singh, a native and resident of India, appeals from the BIA’s order affirming the immigration judge’s (“IJ”) order denying his application for asylum, withholding of removal and Convention Against Torture (“CAT”) relief. We assume the parties’ familiarity with the underlying facts and procedural history of the case. We review the agency’s factual findings under the substantial evidence standard, overturning them only if any reasonable adjudicator would be compelled to conclude to the contrary. See 8 U.S.C. § 1252(b)(4)(B); Zhou Yun Zhang v. INS, 386 F.3d 66, 73 (2d Cir.2004).
Although a finding of past persecution creates a rebuttable presumption that there will be a well-founded fear of future persecution, in this case, the Government rebutted the presumption by demonstrating that there has been a fundamental change of circumstances in India. See 8 C.F.R. § 1208.13(b)(1). The IJ and BIA reasonably determined that the situation in the Punjab is such that there would be no reason why the police or authorities would be interested in harming Singh based upon his political opinion or his status as a Sikh.
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).